UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4323


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANGIE RENEE MORTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:16-cr-00304-WO-2)


Submitted: November 30, 2017                                      Decided: January 8, 2018


Before NIEMEYER, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan Gates, Jr., Winston-Salem, North Carolina, for Appellant. Anand P. Ramaswamy,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Angie Renee Morton pleaded guilty to obtaining oxycodone by fraud, in violation

of 21 U.S.C. § 843(a)(3) (2012). The district court sentenced Morton to 18 months of

imprisonment, followed by 1 year of supervised release, and she now appeals. Appellate

counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

questioning whether the sentence is reasonable. Morton was advised of her right to file a

pro se supplemental brief, but has not done so. Finding no error, we affirm.

       We review a sentence for reasonableness, applying an abuse of discretion

standard. Gall v. United States, 552 U.S. 38, 41 (2007); see also United States v. White,

810 F.3d 212, 229 (4th Cir.), cert. denied. 136 S. Ct. 1833 (2016). In so doing, we

examine the sentence for “significant procedural error,” including “failing to calculate (or

improperly calculating) the Guidelines range, treating the Guidelines as mandatory,

failing to consider the [18 U.S.C.] § 3553(a) [(2012)] factors, selecting a sentence based

on clearly erroneous facts, or failing to adequately explain the chosen sentence.” Gall,
552 U.S. at 51. We then review the substantive reasonableness of the sentence. “Any

sentence that is within or below a properly calculated Guidelines range is presumptively

reasonable.” White, 810 F.3d at 230 (internal quotation marks omitted).

       We have thoroughly reviewed the record and conclude that the sentence is both

procedurally and substantively reasonable. The district court properly calculated the

advisory Guidelines range and sufficiently explained the sentence. In addition, Morton’s

within-Guidelines sentence is presumptively reasonable and we conclude that Morton has

not rebutted that presumption.

                                             2
       We have examined the entire record in accordance with the requirements of

Anders and have found no meritorious issues for appeal. Accordingly, we affirm the

judgment of the district court. This court requires that counsel inform Morton, in writing,

of the right to petition the Supreme Court of the United States for further review. If

Morton requests that a petition be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on Morton. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid in the decisional process.



                                                                               AFFIRMED




                                             3